DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 December 2021 was filed after the mailing date of the patent application on 27 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 17 and Claim 25, while the prior art of record discloses, teaches, or suggests performing, by the terminal device, buffering processing on the first data packet or sending the second data packet, wherein which of the buffering processing on the first data packet or the sending of the second data packet is performed is based on a value of the first new data indication information and a value of the second new data indication information, and based on determining whether a transport block size (TBS) corresponding to the first data packet is the same size as a TBS corresponding to the second data packet scheduled by the first instruction information, and wherein the second data packet is a retransmitted data packet of Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 22 and Claim 30, while the prior art of record discloses, teaches, or suggests receiving, by the network device, the second data packet sent by the terminal device, wherein the second data packet is a retransmitted data packet of the first data packet, or the second data packet is an initially transmitted data packet that is different from the first data packet, and whether the second data packet is the retransmitted data packet of the first data packet or the initially transmitted data packet is based on a value of the first new data indication information and a value of the second new data indication information, and based on a determination of whether a transport block size (TBS) corresponding to the first data packet is the same size as the TBS corresponding to the second data packet scheduled by the first instruction information. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC NOWLIN/Examiner, Art Unit 2474